DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2020/0314904) in view of Liu et al. (US 2019/0132392).
Referring to Claim 1, Fodor teaches a computer-implemented method comprising:
establishing, by a second processing system, a first connection with a first processing system (see 3370 of fig. 9 which shows connection between second processing system 3320 and first processing system 3330);
receiving, by the second processing system, a first postcard from the first processing system via the first connection, the first postcard comprising information associated with the first processing system (paragraph 35 where the data stream is the postcard);

transmitting, by the second processing system, a second postcard to the third processing system via the second connection, the second postcard comprising information associated with the second processing system (paragraph 35 which shows the ability to transmit multiple data streams including a symbol or code word from the second processing system to the third processing system and the information in the symbol and code word include information about the second processing system including simply the source of transmission); and transmitting, by the second processing system, the first postcard to the third processing system via the second connection (see 3350 of fig. 9 which shows the data stream from 3330 to 3320 and then to 3310).
Fodor does not teach the first postcard comprising unencrypted data and encrypted data, and wherein the encrypted data comprises global positioning system data associated with a location of the first processing system at a time that the first postcard was transmitted to the second processing system, a timestamp defining the time that the first postcard was transmitted to the second processing system. Liu teaches the first postcard comprising unencrypted data (paragraph 5 noting authentication and logging) and encrypted data (paragraph 4 noting GPS and timestamp), and wherein the encrypted data comprises global positioning system data associated with a location of the first processing system at a time that the first postcard was transmitted to the second processing system, a timestamp defining the time that the first postcard was transmitted to the second processing system (see paragraph 4 
	Claims 14 and 20 have similar limitations as claim 1.
Referring to Claims 3 and 16, Liu also teaches the unencrypted data comprising a public key (paragraph 5 noting authentication and logging), and a message (paragraph 6 where the data includes a message).
Referring to Claims 4 and 17, Liu also teaches the second postcard comprising unencrypted data (paragraph 5 noting authentication and logging) and encrypted data (paragraph 4 noting GPS and timestamp and further noting that since a postcard is simply a data stream, the first and second postcards having the same or similar information is not ruled out).
Referring to Claims 5 and 18, Liu also teaches the unencrypted data comprising a public key (paragraph 5 noting authentication and logging), and wherein the encrypted data comprises global positioning system data associated with a location of the first processing system at a time that the second postcard was transmitted to the third processing system, a timestamp defining the time that the second postcard was transmitted to the third processing system, and a message (see paragraph 4 wherein 
Referring to Claims 6 and 19, Liu also teaches one or both of the first connection or the second connection utilizing Bluetooth Low Energy (paragraph 59 which teaches Bluetooth and the like also noting that data streams using BLE are well known in the art).
Referring to Claim 7, Fodor also teaches establishing a third connection between the third processing system and a cloud computing node of a cloud computing environment (paragraph 123 which shows the host computer as a cloud implemented server and where the third processing system 3310 is a host computer).
Referring to Claim 8, Fodor also teaches transmitting, by the third processing system, a third postcard to the cloud computing node via the third connection, the third postcard comprising information associated with the third processing system (paragraph 123 which shows the host computer as a cloud implemented server and since the third processing system 3310 is a host computer, the host computer and cloud implemented server are the same device which enables any information to be easily transferred between the two).
Referring to Claim 9, Fodor also teaches transmitting, by the third processing system, the first postcard to the cloud computing node via the third connection (see paragraph 123 which shows that since the host computer and cloud implemented server 
	Referring to Claim 10, Fodor also teaches transmitting, by the third processing system, the second postcard to the cloud computing node via the third connection (see paragraph 123 which shows that since the host computer and cloud implemented server are the same device which enables any information to be easily transferred between the two including information from the second processing system 3320).
Referring to Claim 11, Fodor also teaches receiving, by the third processing system, one or more additional postcards from the cloud computing node of the cloud computing environment via the third connection (see paragraph 123 which shows the host computer and cloud implemented server are the same device, which enables any information to be easily transferred between the two and paragraph 124 which shows the ability for downlink information from the cloud server to the host computer).
Referring to Claim 12, Liu also teaches one or more additional postcards selected from a plurality of postcards, the selection being based at least in part on global positioning system data and a timestamp associated with each of the plurality of postcards (paragraph 23 which shows users or nodes only wanting small slices of larger data items and paragraph 19 which shows GPS data included in the data and paragraph 4 which shows timestamps included in the data).
Referring to Claim 13, Fodor also teaches prior to establishing the second connection, terminating, by the second processing system, the first connection with the first processing system (paragraphs 6 and 7 which show data transmission between stations and where since a CTS message is used before every transmission then it is .

Response to Arguments
	The 101 rejection is overcome due to the specification teaching the computer readable storage medium not construed as being transitory signals.
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, the applicant argued that Liu does not teach the encrypted data comprises global positioning system data associated with a location of the first processing system at a time that the first postcard was transmitted to the second processing system, a timestamp defining the time that the first postcard was transmitted to the second processing system. Firstly, the applicant argued that Liu only teaches the sensor acquiring data and that no transmission are being made. That data acquired by the sensor includes GPS data as shown in paragraph 4 of Liu and it is well known in the art that in order for GPS data to be acquired, a transmission from a GPS satellite must be done. Therefore, it is now shown that the data acquired from a sensor is indeed a result from a transmission from another device. In addition, no specifics are made regarding the transmission itself. For example, the duration of the transmission is not mentioned, nor the timestamp signaling which part of the transmission, whether it be the beginning, end or the duration of the whole, or part of the transmission. Therefore, the timestamp showing when the sensor acquired the data can also be construed as the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648